tag States Di strict Court

Of Texas
_ A091 (Rev. 02/09) Criminal Complaint athe Die

UNITED STATES DISTRICT COURT Jun 12 2019

for the ; dl Clerk’
Southern District of Texas ,David J. Bra CY si

 

United States of America )
Jose omar GARZA 5 _ Case No. m-d ~ labs M
YOB: 1983 COB: Mexico )
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of 01/24/2019 in the-county of Starr in the Southern _ District of

Texas , the defendant violated Title 18 U.S.C.§ 924(a)(1)(A)
, an offense described as follows: .

Whoever, knowingly makes any false statement or representation with respect to the information required to be kept in
the records of a federal firearms licensee.

mponved by: avs WAS Que om le (2}14.
This criminal complaint is based on these facts: |

SEE ATTACHMENT A

Mavdlae HY, a

~ Complainant’ Ss signatuh @

a Continued on the attached sheet.

Candace Garza, ATF shdcia Agent

Printed name and title

 

Sworn to before me and signed in my presence.
Date: ( al Lat g o*

Judge’s signature
City and state: McAllen, TX J. Scgtt Hacker, U.S. Magistrate Judge

“ / Printed name and title.
AO 91 (Rev. 02/09) Criminal Complaint

 

ATTACHMENT A

This affidavit is in support of a criminal complaint charging Jose Omar GARZA hereinafter referred to as
"GARZA”, with the criminal violation set forth in Attachment A. The evidence available to me demonstrates
that there is probable cause that GARZA has violated Title 18 U.S.C. Section 924(a)(1)(A) which provides as
follows: Whoever, knowingly makes any false statement or representation with respect to the information
required to be kept in the records of a federal firearms licensee (FFL).

Further, the Affiant states as follows:

On or about January 28, 2019, ATF discovered GARZA had purchased several firearms from March 2016
through January 2019 from Federal Firearms Licensees (FFLs) located in the Hidalgo, Starr, and Webb
counties. ATF Form 4473s were obtained for GARZA's firearm purchases, which revealed GARZA purchased
approximately one-hundred and eighty six (186) firearms since September 2015. The aforementioned forms
also revealed the listed address for GARZA was located in Houston, TX. Agents attempted to make contact
with GARZA at the location listed on the ATF Form 4473s with negative results.

On June 11, 2019, your affiant was contacted by Customs and Border Protection Officers (CBP) at the Falcon
Dam, TX Port of Entry (POE) advising agents that GARZA had attempted to cross into the United States via
the port. Agents made contact with GARZA and was subsequently interviewed.

During a Post-Miranda interview of GARZA, GARZA stated he had purchased the aforementioned firearms for
a male subject he knew as “PELON”. GARZA further stated he was provided payment from “PELON” for
each firearm transaction he completed. Specifically, GARZA admitted to lying on question 11(a) of the ATF
Form 4473 when he checked the box as the actual buyer of the firearms when he knew the four (4) small
caliber pistols he purchased on January 24, 2019 from an FFL located in Starr County, TX were for “PELON”.

Additionally, GARZA admitted that he had been residing in Mexico for approximately one (1) year. GARZA
further stated that he did not live at the residence located in Houston, TX when he filled out question #2 on the
ATF Form 4473, which asks the purchaser to state their current state of residence and address, when he
(GARZA) purchased the aforementioned firearms on January 24, 2019.

Your affiant knows that FFLs are required to keep the ATF Form 4473 (Firearms Transaction Record) which is
completed by the purchaser, which includes information regarding the name, age, current residence of the
purchaser, and the purchasers certification that he or she is not prohibited from possessing firearms.
Furthermore, the purchaser must certify that their answers on ATF Form 4473 are true, correct and complete.
AO 91 (Rev. 02/09) Criminal Complaint

 

ATTACHMENT A

Moreover, the ATF Form 4473 also warns the buyer that making a false statement on the ATF Form 4473 is a
felony offense. Lastly, any false statement or representation made on ATF Form 4473, which is information
required to be kept in the records of a federal firearms licensee, is a violation of 18 USC 924(a)(1)(A).
